This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 BANK OF OKLAHOMA, N.A.,

 3          Plaintiff-Appellant,

 4 v.                                             No. 32,481

 5 ROCKY C. MARTINEZ,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Clay Campbell, District Judge

 9 Susan C. Little & Associates, Ltd.
10 Susan C. Little
11 Albuquerque, NM

12 for Appellant

13 Rocky C. Martinez
14 Albuquerque, NM

15 Pro Se Appellee

16                                 MEMORANDUM OPINION

17 FRY, Judge.

18          Plaintiff, Bank of Oklahoma, N.A., appeals from the district court’s grant of

19 summary judgment in its favor on its complaint seeking foreclosure of real property

20 owned by Defendant, Rocky C. Martinez. [RP 62, 96, 141, 146, 161] The district
 1 court entered judgment in favor of Plaintiff in the amount of the principal balance,

 2 interest, attorneys’ fees, and costs of filing and service of process, but denied

 3 Plaintiff’s request for additional amounts for mortgage insurance, property taxes,

 4 property insurance, appraisal, and foreclosure expenses, concluding these amounts

 5 were “not supported by the record and/or not compensable costs under the law.” [RP

 6 161, 164-66] We issued a notice proposing to summarily affirm and Plaintiff filed a

 7 memorandum in opposition and a motion to supplement the record proper with a

 8 transcript of the summary judgment hearing.             We grant Plaintiff’s motion to

 9 supplement the record but remain unpersuaded by Plaintiff’s arguments and affirm.

10         In our notice, we proposed to affirm on the grounds that the expenses Plaintiff

11 seeks are not litigation costs within the meaning of Rule 1-054(D) NMRA, and if

12 viewed as expenses/damages under a contract theory, are not supported by the record.

13 Plaintiff continues to argue that the expenses it seeks “should be recoverable under

14 Rule 1-054(D) because they are supported by operating contract in this matter.” [MIO

15 1-2] We disagree. Rule 1-054(D) addresses costs of litigation. See Hale v. Basin

16 Motor Co., 110 N.M. 314, 321, 795 P.2d 1006, 1013 (1990) (“A statutory award of

17 costs is intended to reimburse the prevailing party for the expenses incurred in

18 litigation.”). The rule provides that certain types of costs are generally recoverable

19 to the prevailing party, including filing fees, fees for service, jury fees, transcript fees,


                                                 2
 1 deposition costs, certain witness expenses and expert witness fees, translator and

 2 interpreter fees, and fees involving the production of exhibits and certification of

 3 documents. Rule 1-054(D)(2). The expenses that Plaintiff seeks, which it describes

 4 as supported by the mortgage and note, are not litigation costs within the meaning of

 5 Rule 1-054(D).

 6        Plaintiff also continues to argue that the expenses it seeks are recoverable as a

 7 matter of law and were adequately supported by the record. We do not decide whether

 8 the expenses were theoretically recoverable in this action because they were not

 9 adequately supported by the record. Plaintiff submitted an affidavit in support of its

10 motion for summary judgment, requesting the following: escrow/impound required

11 ($7,195.35), mortgage insurance premium ($1,982.40), late charges ($829.40), fees

12 assessed with payoff quote ($20.00), fees required with payoff funds ($25.00), and

13 fees currently assessed ($400.00). [RP 72] Following the summary judgment hearing,

14 Plaintiff submitted an affidavit in support of attorneys’ fees and costs. [RP 154]

15 Plaintiff indicated the amounts it spent on the filing fee, service of process, recording

16 of notice of lis pendens, title search, and updated title search. [RP 155-56] However,

17 Plaintiff made no reference to the amounts it included in its earlier affidavit. Plaintiff

18 states that it submitted a proposed form of judgment that included updated figures for

19 mortgage insurance, property tax, property insurance, and the appraisal, but it appears


                                               3
 1 that Plaintiff did not include any additional documentation supporting its request for

 2 these amounts. [RP 165, 169]

 3        Plaintiff argues that the affidavit it submitted in support of its motion for

 4 summary judgment “provided testimony and evidentiary support” for the expenses it

 5 seeks and included the required documentation as to the amount of the expenses.

 6 [MIO 4-5] Plaintiff argues that “[a]t the very least, the records support [its]

 7 entitlement to the sums requested in the original [a]ffidavit.” [MIO 5] We disagree.

 8 Plaintiff attached six pages of supporting documents to its affidavit. [RP 74-79]

 9 Plaintiff does not connect the amount of expenses it seeks to any numbers contained

10 in these documents. [RP 72] Moreover, the categories of expenses that Plaintiff

11 stated it was seeking in its affidavit do not match the categories of expenses that

12 Plaintiff included in its proposed form of judgment. In its affidavit, Plaintiff referred

13 to the following categories of expenses: “Escrow/Impound Required, MI Premium

14 Due, Late Charges, Fees Assessed with Payoff Quote, Fees Required with Payoff

15 Funds, and Fees Currently Assess [sic].” [RP 72] In the proposed form of judgment,

16 Plaintiff referred to: “PMI, Tax, Insurance, Appraisal, MI Premium, and Foreclosure

17 Expenses.” [RP 165-66] It is not clear how these categories tracked each other. On

18 this record, we conclude that Plaintiff failed to meet its burden of establishing that it

19 was entitled to judgment in its favor on the expenses it sought.


                                               4
 1        Plaintiff also continues to argue that it was denied due process in the district

 2 court. Plaintiff contends that it did not have notice that the district court was

 3 considering denying its request for expenses and was thus “denied any fair

 4 opportunity to be heard on this matter.” [MIO 7] As we stated in our calendar notice,

 5 “[t]he question of whether an individual was afforded due process is a question of law

 6 that we review de novo.” State ex rel. Children, Youth & Families Dep’t v. Mafin M.,

 7 2003-NMSC-015, ¶ 17, 133 N.M. 827, 70 P.3d 1266.

 8        We have reviewed the transcript of the summary judgment hearing and

 9 conclude that Plaintiff was not denied due process. The district court held a hearing

10 on Plaintiff’s motion for summary judgment and heard argument from Defendant,

11 appearing pro se, and counsel for Plaintiff. The parties argued the merits of Plaintiff’s

12 motion and the district court explained why it was granting summary judgment in

13 Plaintiff’s favor. At the end of the hearing, the district court asked counsel for

14 Plaintiff to submit a proposed form of judgment, attaching courtesy copies of its

15 affidavit in support of costs. [SRP Tr. 6/18/12, 18] Counsel for Plaintiff never raised

16 the issue of the expense it was seeking and was in no way denied the opportunity to

17 argue it was entitled to judgment in its favor on those expenses. Instead, Plaintiff

18 elected to rely on the affidavit it submitted in support of its motion for summary

19 judgment.


                                               5
 1        As a general rule, the district court has an obligation to afford a party the

 2 opportunity to be heard on an issue. See Bass Enters. Prod. Co. v. Mosaic Potash

 3 Carlsbad Inc., 2010-NMCA-065, ¶ 53, 148 N.M. 516, 238 P.3d 885 (“Due process

 4 is a flexible concept whose essence is the right to be heard at a meaningful time and

 5 in a meaningful manner.” (alteration, internal quotation marks, and citation omitted)).

 6 Where, as here, there is no indication that a party made an effort to be heard on an

 7 issue, we perceive no denial of due process.

 8        For the reasons stated above and in our notice, we affirm.

 9        IT IS SO ORDERED.


10
11                                         CYNTHIA A. FRY, Judge

12 WE CONCUR:



13
14 RODERICK T. KENNEDY, Chief Judge



15
16 JAMES J. WECHSLER, Judge
17 *




                                              6